Citation Nr: 1100179	
Decision Date: 01/03/11    Archive Date: 01/11/11

DOCKET NO.  06-25 610	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, 
Florida


THE ISSUE

Entitlement to compensation under the provisions of 38 U.S.C.A. 
§ 1151 for additional disability of the low back and left leg as 
caused by VA hospitalization or medical or surgical treatment on 
July 27, 2004.   


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran (Appellant)


ATTORNEY FOR THE BOARD

Thomas H. O'Shay, Counsel


INTRODUCTION

The Veteran, who is the Appellant in this case, had active 
service from August 1957 to October 1962.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  The Veteran testified at a Board hearing held at the RO 
in July 2007.

In a December 2007 decision, the Board denied entitlement to 
compensation under the provisions of 38 U.S.C.A. § 1151 for 
additional disability of the low back and left leg as caused by 
VA hospitalization or medical or surgical treatment on July 27, 
2004.  The Veteran appealed the decision to the United States 
Court of Appeals for Veterans Claims (Court) and, in an April 
2009 Order, the Court granted a joint motion filed by the parties 
to the case, and vacated the December 2007 decision and remanded 
the case to the Board.  The Board in turn remanded the case in 
September 2009 to the RO for further development consistent with 
the terms of the joint motion. 

The record shows that the Veteran has recently alleged that he 
now has disabilities including neck and left shoulder pain, 
headaches, and aneurysms that "some surgeon" told him must have 
been caused by massive trauma such as falling from a gurney 
during the procedures performed on July 27, 2004 at a VA medical 
facility.  This is not an "amendment" to the current issue on 
appeal (additional disability of the low back and left leg), but 
rather represents a new claim; therefore, the Board refers the 
matter of entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for additional disability of neck and left 
shoulder pain, headaches, and aneurysms as caused by VA 
hospitalization or medical or surgical treatment on July 27, 
2004, to the RO for appropriate action.

The Board also notes that in a July 2008 rating decision the RO 
denied reopening of service connection for right ear hearing 
loss.  In a December 2008 statement, the Veteran expressed 
disagreement with a perceived determination as to a left eye 
disability claim (it is unclear as to what rating action he 
intended to challenge) and inquired about the status of his 
disagreement with the right ear hearing loss issue.  The record 
shows in June 2009 and February 2010 statements the Veteran 
raised claims for both disorders of right ear hearing loss and 
left eye.  As it is unclear to the Board what the current status 
is of either the left eye or right hearing loss claim, these 
matters are referred to the RO for any appropriate consideration 
and action.
 
Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran had low back disability with disc herniation 
prior to a July 27, 2004 colonoscopy and cystoscopy at a VA 
medical center.

2.  The Veteran's pre-existing low back disorder was permanently 
worsened in severity following the July 27, 2004 colonoscopy and 
cystoscopy performed by VA.

3.  The additional disability of low back disorder and left leg 
radiculopathy was the result of an event that was not reasonably 
foreseeable at the time of the July 27, 2004 colonoscopy and 
cystoscopy performed by VA.  


CONCLUSION OF LAW

Resolving reasonable doubt in the Veteran's favor, the criteria 
for compensation under 38 U.S.C.A. § 1151 for additional 
disability of the low back or left leg, as caused by VA 
hospitalization or surgical or medical treatment of colonoscopy 
and cystoscopy on July 27, 2004, have been met.  38 U.S.C.A. §§ 
1151, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. 
§§ 3.102, 3.159, 3.361 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Laws and Regulations

As the Veteran's claim was filed on or after October 1, 1997, the 
version of 
38 U.S.C.A. § 1151 in effect prior to October 1, 1997 (requiring 
only that additional disability be "the result of" VA hospital 
care, medical or surgical treatment, or examination), and 
implementing regulations at 38 C.F.R. § 3.358, are not 
applicable.  The version of 38 U.S.C.A. § 1151 that became 
effective October 1, 1997 is the applicable statute in this case.  
Effective October 1, 1997, 
38 U.S.C.A. § 1151 provides in relevant part as follows:

(a) Compensation under this chapter and dependency and 
indemnity compensation under chapter 13 of this title shall 
be awarded for a qualifying additional disability or a 
qualifying death of a veteran in the same manner as if such 
additional disability or death were service-connected.  For 
purposes of this section, a disability or death is a 
qualifying additional disability or qualifying death if the 
disability or death was not the result of the veteran's 
willful misconduct and  (1) the disability or death was 
caused by hospital care, medical or surgical treatment, or 
examination furnished the veteran under any law 
administered by the Secretary, either by a Department 
employee or in a Department facility as defined in section 
1701(3)(A) of this title, and the proximate cause of the 
disability or death was  (A) carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of the Department in furnishing the 
hospital care, medical or surgical treatment, or 
examination; or  (B) an event not reasonably foreseeable.  

The implementing regulation (applicable to 1151 claims received 
on or after October 1, 1997) is 38 C.F.R. § 3.361 (2010), which 
provides that, in order to determine whether a veteran has an 
additional disability, VA compares the veteran's condition 
immediately before the beginning of the hospital care, medical or 
surgical treatment, examination, training and rehabilitation 
services, or compensated work therapy program upon which the 
claim is based to the veteran's condition after such care, 
treatment, examination, services, or program has stopped.  VA 
considers each involved body part or system separately.  38 
C.F.R. 
§ 3.361(b).  

Claims based on additional disability due to hospital care, 
medical or surgical treatment, or examination must meet the 
causation requirements of this paragraph and paragraph (d)(1) 
(informed consent) or (d)(2) (unforeseen event) of this section.  
Claims based on additional disability or death due to training 
and rehabilitation services or compensated work therapy program 
must meet the causation requirements of paragraph (d)(3) of this 
section.  38 C.F.R. § 3.361(c).  

To establish causation, the evidence must show that the hospital 
care, medical or surgical treatment, or examination was without 
the veteran's informed consent, or, in appropriate cases, was 
without the veteran's representative's informed consent.  To 
determine whether there was informed consent, VA will consider 
whether the health care provider substantially complied with the 
requirements of 38 C.F.R. § 17.32.  Minor deviations from the 
requirements of 38 C.F.R. § 17.32 that are immaterial under the 
circumstances of a case will not defeat a finding of informed 
consent.  38 C.F.R. § 3.361(d)(1).

Whether the proximate cause of a veteran's additional disability 
was an event not reasonably foreseeable is in each claim to be 
determined based on what a reasonable health care provider would 
have foreseen.  The event need not be completely unforeseeable or 
unimaginable but must be one that a reasonable health care 
provider would not have considered to be an ordinary risk of the 
treatment provided.  In determining whether an event was 
reasonably foreseeable, VA will consider whether the risk of that 
event was the type of risk that a reasonable health care provider 
would have disclosed in connection with the informed consent 
procedures of 38 C.F.R. § 17.32.  38 C.F.R. § 3.361(d)(2).

VA regulations provide that informed consent is the freely given 
consent that follows a careful explanation by the practitioner to 
the patient of the proposed diagnostic or therapeutic procedure 
or course of treatment; the expected benefits; reasonably 
foreseeable associated risks, complications, or side effects; 
reasonable and available alternatives; and anticipated results if 
nothing is done.  See 38 C.F.R. § 17.32(c) (2010).  In addition, 
signature consent is required for all diagnostic and therapeutic 
treatments or procedures that:  (i) Require the use of sedation;  
(ii) Require anesthesia or narcotic analgesia; (iii) Are 
considered to produce significant discomfort to the patient; (iv) 
Have a significant risk of complication or morbidity; (v) Require 
injections of any substance into a joint space or body cavity; or 
(vi) Involve testing for Human Immunodeficiency Virus (HIV).  The 
informed consent process, including signed consent form, must be 
filed in the patient's health record.  38 C.F.R. § 17.32(d) 
(2010). 

Factual Background

The Veteran contends that he has additional disability of the low 
back and left leg that was caused by VA hospitalization or 
surgical or medical treatment of colonoscopy and cystoscopy that 
were performed on July 27, 2004.  The Veteran's representative 
contends that the low back disability that pre-existed the July 
27, 2004 colonoscopy and cystoscopy by VA may have been 
aggravated by those procedures.  The Veteran also contends that 
VA was negligent in deciding to even perform the July 27, 2004 
colonoscopy.  He recently has alleged that he perhaps fell off 
the gurney during the procedures, and injured his back and left 
leg in that manner.

In this case, the evidence of record shows that, at the time of 
the July 27, 2004 colonoscopy and cystoscopy by VA, the Veteran 
had preexisting low back traumas that included lumbar spine 
injury in a motor vehicle accident in 1984, decades of pre-
existing moderate-to-severe low back pain, clinical findings of 
lumbar spine arthritis, and clinical findings of small central 
herniated disc at the L5-S1 level.  

The evidence of pre-existing low back disability includes private 
treatment records dated in August 1986 and in 1996.  The August 
1986 records include diagnostic studies showing the presence of 
narrowing of the spinal canal at L4-L5 without disc bulging or 
herniation.  The records for 1996 reflect the Veteran's report of 
a history of arthritis or rheumatism, broken or cracked bones, of 
having been knocked unconscious, and of having had back X-rays.  
A VA treatment record entry dated in April 2003 reflects the 
Veteran's report of moderate to severe pain in one side of the 
back, and back pain that is triggered by twisting, sitting, 
sudden movement, changing position, or bending over.  A May 4, 
2004 VA clinic entry records a history of a fractured back.  A 
May 18, 2004 history obtained from the Veteran during VA 
treatment reflects that the Veteran denied paresthesia or back 
surgery or back pain.  A July 20, 2004 VA treatment record entry 
reflects that the Veteran denied myalgias, but indicated a 
positive history of arthritis.  

The evidence of pre-existing low back disability includes a 
letter from D. Giliam, D.C., of the Lakeland Spine Center dated 
in July 2007 that reflects a history of pre-existing low back 
traumas, exacerbations of lumbar pains from time to time since 
1990, and a history of MRI findings of small central herniated 
disc at the L5-S1 level.  This letter also reflects that the 
Veteran was treated for low back pain on July 23, 2004, just five 
days prior to the July 27, 2004 colonoscopy and cystoscopy by VA.  
On August 9, 2004, the Veteran gave a history of prior low back 
injury.  An August 11, 2004 VA telephone triage entry reflects 
the Veteran's report of a low back injury in a motor vehicle 
accident in 1984.  

On July 27, 2004, the Veteran underwent colonoscopy and 
cystoscopy by VA.  There were no complications noted.  The 
preoperative notes indicate that an informed consent discussion 
had taken place with the Veteran.

Following the July 27, 2004 colonoscopy and cystoscopy by VA, the 
evidence shows that the Veteran experienced another exacerbation 
of his pre-existing low back disability.  VA outpatient treatment 
records reflect that on August 9, 2004 the Veteran called VA to 
report a chief complaint of severe left leg pain of 10-days 
duration.  A VA ambulatory care note dated August 9, 2004 
reflects complaints of severe lower back pain that radiated to 
the left L4-L5 dermatome, reported to have been painful since a 
VA colonoscopy 10 days prior.  The Veteran reported that he had 
fallen two nights before (which would have been on August 7, 
2004), reportedly because of the sudden onset of severe pain.  On 
August 9, 2004, the Veteran gave a history of prior low back 
injury.  The diagnosis was low back pain with left L4-L5 
radiculopathy.  X-rays also showed mild degenerative changes.  An 
August 11, 2004 VA telephone triage entry reflects the Veteran's 
complaints that his pre-existing low back pain had worsened after 
the July 2004 colonoscopy.  

A private treatment note from Dr. Giliam dated August 10, 2004 
reflects the Veteran's reported history of experiencing pain and 
discomfort to the left low back and leg area upon awakening from 
the July 27, 2004 colonoscopy by VA.  This note reflects the 
Veteran's report that the pain he experienced immediately after 
the VA procedure on July 27, 2004 seemed to subside until August 
7 or 8, 2004 when his left leg gave way beneath him.  

An August 19, 2004 VA progress note entry reflects that the 
veteran's left leg pain was from radiculopathy and lumbar spinal 
disease.  The examiner indicated, without elaboration, that these 
findings "might be aggravated by the recent gastrointestinal or 
genitourinary procedure."

The Veteran was evaluated by VA in September 2004 for complaints 
of severe back pain.  MRI in September 2004 revealed degenerative 
findings with moderate canal stenosis at the L4-L5 level and disc 
component extending inferiorly behind the left L5 vertebral body, 
with moderate left foraminal narrowing at L5-S1.  X-ray studies 
revealed mild degenerative changes of the lumbar spine.  The 
assessment was low back pain with left leg radiculopathy from 
degenerative arthritis and disc disease with impingement effect.  

A September 2005 VA compensation examination report reflects a 
history of back problems in 1984 after a car accident; uneventful 
colonoscopy and cystoscopy by VA on July 27, 2004; and current 
complaints of significant low back pain with radiculopathy.  The 
examiner concluded that the Veteran could well have developed the 
new herniation in the disc and neurologic problems subsequent to 
the July 2004 procedures, but those would represent a possible 
complication, and would not necessarily have been caused by 
negligence or similar instances of fault on the part of VA, or by 
an event not reasonably foreseeable.  VA treatment entries dated 
in October and November 2004 reflect the veteran's report of the 
same low back pain for more than one month, assessed as chronic 
low back pain with lumbar spondylosis and impingement syndrome, 
with reports of new weakness in the leg and worsening of weakness 
in the leg, diagnoses of lumbar degenerative disc disease and 
lumbar spinal stenosis, and continued treatment for low back pain 
with radiculopathy that included medication, TENS unit, and back 
brace.  

In a December 2007 statement that the Veteran translated from 
Spanish into English, Dr. A. Munoz appears to indicate that a 
colonoscopy would not cause paralysis, and that the Veteran's 
claimed paralysis therefore was iatrogenic in nature.

In a May 2008 note, Dr. Giliam indicated that the Veteran had a 
prior history of L5-S1 central disc herniation, but with no 
indication of discopathy above that level.  He noted that the L4-
L5 disc herniation now shown accounts for the current low back 
and leg pain. In an August 2010 letter, apparently at the 
insistence of the Veteran, he wrote that the Veteran did not have 
a pre-existing disc condition affecting the spine above the L5-S1 
levels before the July 2004 procedures.

The record contains a November 2009 examination report by a 
physician, apparently commissioned by the RO.  The physician 
noted the Veteran's contention that he was paralyzed for five 
months after the July 2004 procedures.  The Veteran reported that 
he continued to have low back and left leg pain and other 
symptoms.  The examiner noted that the records provided to him 
were obviously incomplete, as they did not even include the 
reports of the July 2004 procedures in question.  After examining 
the Veteran, he diagnosed chronic low back pain and left lower 
extremity radiculopathy, probably due to disc herniation at L4-
L5. He concluded that there was no evidence in the record before 
him of undue harm to the Veteran by VA.  He noted that it was not 
impossible that while under anesthesia and with positioning the 
Veteran may have had a herniated disc and woke up with pain that 
was worse than before the  procedures.    He noted, however, that 
there was not a greater than 50 percent probability that the 
colonoscopy caused injury.

In January 2010, a VA medical facility indicated that the form 
for documenting the Veteran's informed consent concerning the 
July 27, 2004 procedures could not be located.  Thereafter, 
however, the informed consent forms were added to the file.  
Those forms, labeled Standard Form 522, identify the procedures 
of colonoscopy and cystoscopy, and indicate that the risks and 
complications involved with the procedures were fully explained 
to the Veteran.  The forms do not specifically identify the risks 
and complications discussed.   The Veteran signed the forms.  

The Veteran attended a VA examination in December 2009.  The 
examiner noted that the Veteran's left leg problem was a 
radiculopathy.  He noted that, historically, the Veteran had 
developed right-sided back pain following an automobile accident 
in 1984, which involved occasional radiation into the right lower 
extremity.  He noted that the Veteran immediately developed low 
back pain radiating to the left leg after the July 2004 
procedures.  After examining the Veteran and reviewing the claims 
files, the VA examiner concluded that there was no evidence of 
negligence or similar instances of fault on the part of VA in the 
procedures.  The examiner explained that the Veteran's lower back 
and left leg problems were a possible complication that did not 
necessarily imply inadequate care on the part of VA.

In a June 2010 addendum, the examiner added that the Veteran did 
not have any additional disability to the low back or left leg 
following the July 2004 procedures, and that the procedures did 
not aggravate the pre-existing conditions.  He did note that the 
informed consent discussion for the procedures would be limited 
to gastrointestinal and genitourinary complications, and would 
not include aggravation of the lumbar spine or paralysis of the 
leg, as those conditions are not complications of either 
procedure.  In a later June 2010 addendum, the examiner again 
concluded that there was no evidence of negligence or similar 
instances of fault on the part of VA in connection with the July 
2004 procedures.

In a July 2010 addendum, the same VA examiner reached the 
conclusions that the Veteran did experience aggravation of his 
low back and left leg conditions following the July 2004 
procedures, and that it was at least as likely as not that the 
pre-existing lumbar condition was aggravated after the procedure.   
He specified that the conditions were not caused by the 
procedures, and that the procedures were performed without 
evidence of negligence or similar instances of fault on the part 
of VA.  As to whether the lower back and left leg disorders were 
due to an event not reasonably foreseeable, the VA examiner 
explained that any procedure involving the use of anesthesia 
carries the risk of complications, including the worsening of a 
spine condition.

The Veteran has testified that he started having problems of pain 
with his low back and leg immediately after the July 27, 2004 
procedure of colonoscopy and cystoscopy; that he told a nurse of 
the symptoms immediately after the procedure; and that he did not 
have any residual back injury from the 1984 automobile accident.  
He also has recently contended that his lower back and left leg 
problems probably resulted from his falling off the gurney during 
the July 2004 procedures, and contends that he has always 
believed this to be the case.

Analysis of 38 U.S.C.A. § 1151 Claim

The Board initially notes that, although the Veteran testified 
that he told a nurse of his symptoms immediately after the July 
2004 procedure, the treatment records do not support his current 
assertion, except as a history presented about 10 days after the 
fact.  Moreover, his testimony that he did not have any residual 
back injury from the 1984 automobile accident is contradicted by 
his numerous prior reported histories of record that do reflect 
residual symptoms and treatment following a 1984 motor vehicle 
accident. 

Despite some questions concerning the Veteran's candor and 
credibility, the Board nevertheless finds that the weight of the 
evidence for and against is claim, especially some of the medical 
evidence, is at least in relative equipoise.  In comparing the 
Veteran's low back symptoms prior to July 27, 2004, to his 
condition after the July 2004 colonoscopy and cystoscopy, the 
Board notes that although the Veteran clearly had pre-existing 
disc herniation at L5-S1, with narrowing of the spinal canal at 
L4-L5, his low back disorder did not include evidence of disc 
herniation at L4-L5, or left leg radiculopathy.

The Board notes that the Veteran did in fact sign an informed 
consent form for both procedures, his recollection to the 
contrary notwithstanding.  Those forms did not specifically 
identify the risks and complications that were discussed.
 
The evidence since July 2004 shows that, several days after the 
July 2004 procedures, the Veteran reported increased low back and 
left leg problems.  The Board notes that the evidence of record 
does not show a separately diagnosed disability of the left leg 
other than left leg radiculopathy caused by the low back disc 
herniation.

The August 2004 and September 2005 opinions suggest that the  
Veteran's pre-existing low back disorder was aggravated by the 
July 2004 procedures.  The December 2009 examiner also 
determined, ultimately, that the Veteran's lower back disorder 
was likely aggravated at least contemporaneous with the 
procedures, and further suggested that the aggravation 
represented additional disability associated with the procedures.  
Based on the above opinions, the Board finds that the Veteran did 
experience additional disability, in the form of low back and 
left leg complications, as the result of the procedures in 
question.  

The Board points out, however, that the medical opinions on file 
are consistent in indicating that there was no evidence that the 
additional disability occurred as the result of any carelessness, 
negligence, lack of proper skill, error in judgment or similar 
finding of fault in the part of the VA.  The September 2005 and 
December 2009 examiners both concluded as much, as did the 
November 2009 physician.  The medical opinions are supported by 
the actual reports associated with the procedures, which are 
silent for any suggestion of complications.  Given the above 
medical opinions, the Board finds that the additional low back 
and left leg disability resulting from or during the procedures 
was not due to carelessness, negligence, lack of proper skill, 
error in judgment or similar finding of fault in the part of the 
VA.

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 is 
also available, however, where the additional disability is due 
to an event that was not reasonably foreseeable.  As already 
indicated, the Veteran did sign consent forms for both procedures 
after a discussion of the risks and complications.  The actual 
risks or complications are not listed, but the December 2009 
examiner did explain that the risks and complications that would 
have been discussed would have been limited to gastrointestinal 
and genitourinary complications.  He explained that aggravation 
of low back problems or paralysis would not be a complication 
that would be considered.  Although December 2009 examiner also 
indicated, as did other examiners, that any sort of complications 
were possible during the procedures at issue, the operative legal 
standard is whether the "event" was reasonably foreseeable, and 
not whether it is within the realm of possibility.  

Given the medical evidence showing that the aggravation of the 
lower back disorder along with the development of left leg 
radiculopathy represented an additional disability resulting from 
or during the July 27, 2004 procedures, and as the medical 
opinions on file as a whole indicate only that the onset of the 
additional disability was possible, the Board finds that the 
evidence is at least in equipoise as to whether the Veteran's 
additional disability to his lower back and leg was due to an 
event that was not reasonably foreseeable.  Resolving reasonable 
doubt in his favor, the Board finds that entitlement to 
compensation pursuant to 38 U.S.C.A. § 1151 for additional 
disability of the low back and left leg as caused by VA 
hospitalization or medical or surgical treatment on July 27, 2004 
is warranted.

Notice and Assistance

VA has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. 
§ 3.159.  The Board notes that in August and September 2006 the 
Veteran was provided with notice of the 


information and evidence necessary to substantiate the initial 
rating and effective date in the even his claim was successful.  
See Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Moreover, 
given the full grant of benefits in this claim, there is no need 
to discuss how VA fulfilled the duties to notify and assist in 
this Veteran's case.  


ORDER

Compensation pursuant to 38 U.S.C.A. § 1151, for additional 
disability of the low back and left leg as caused by VA 
hospitalization or medical or surgical treatment on July 27, 
2004, is granted.


____________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


